Rogers, J.
— If the account of the agreement between the father and the son be true, and the jury have so found, there is nothing in it contrary to law, or against the principles of public policy or good morals; for, in no just sense, can the father be said to have abandoned and deserted his child.
Whether a parent may be said to discharge his duty to his children, depends on circumstances. It is impossible for a father always to keep his child under the paternal roof; and frequently he consults the interest of both by allowing the son to serve another, the father receiving compensation for his services. An arrangement such as vras made here, wre cannot say was injudicious, much less illegal, as the propriety of it will depend on a variety of considerations, of which alone the father can judge. It must be left to his discretion. Although the contract was made during the minority of the son, yet a moral obligation, 'at least, rested on the son, which is a sufficient consideration for a subsequent promise.. A settlement was made, including various items, viz. for services, estimated at two hundred dollars, boarding him and his apprentice, and cash lent, which resulted in a debt, for which it was agreed that the bond for three hundred dollars should be given. The court was therefore right in instructing the jury that there was nothing illegal in the consideration, if the contract was bona fide. The jury having found that the contract was made in good faith, and without any design of defrauding creditors, we see no reason to disturb the verdict. The court has answered all the defendant’s points correctly, except the sixth; but the defendant is not injured by the answer, as there can be no question as to the consideration, under the instruction of the court. Indeed, from the whole tenor of the charge, there is no reason to believe the jury was misled, from an inadvertence merely in using the copulative instead of the disjunctive conjunction.
It is proper to remark, that the practice which has obtained of opening judgments, and letting creditors M to defend, is irregular. The proper course, when money is brought into court, is to direct an issue.
Judgment affirmed.